EXHIBIT 10.71 CERTAIN INFORMATION (INDICATED BYASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION. PRIMAL MASTER SOFTWARE LICENSE AGREEMENT (Monthly) THIS MASTER SOFTWARE LICENSE AGREEMENT (“Agreement”) is made and entered into as of December 11, 2002 (the “Effective Date”), by and between Primal Solutions, Inc., a Delaware corporation, with its principal place of business located at 18881 Von Karman Avenue, Suite 500, Irvine, California 92612 (“Primal”), and Time Warner Cable Information Services (Maine), LLC, a Limited Liability Company organized under the laws of the State of Delaware with its principle place of business located at 290 Harbor Drive, Stamford, CT 06902(“Licensee”). RECITALS 1.On the terms and conditions set forth herein, Licensee desires to obtain from Primal, and Primal desires to grant to Licensee, a license to use (i) one copy of each of the computer programs described and set forth in a Schedule (as defined below), including without limitation any Error Corrections, Basic Enhancements, Releases, Custom Software, other updates provided by Primal, and any and all development tools, routines, subroutines, applications, software, templates, and other materials relating to any of the foregoing (collectively, the “Programs”), and (ii) the related documentation, and other Primal publications related to the Programs (the “Documentation”), which Documentation shall beprovided to Licensee prior to execution of this Agreement, and shall include complete, current, accurate, comprehensive, clear, English-language user guides and specifications describing the operation and use of the Program, that reasonably enable the intended users to install, configure and operate such Program. Each Schedule shall be mutually agreed to in writing by the parties and incorporated herein by reference (each, a “Schedule”), and may be amended from time to time by mutual written agreement of the parties. 2.The Programs and the Documentation are collectively referred herein as the “Software.” 3.This Agreement consists of this Master Software License Agreement (the “MSLA”) and the Schedules.In the event of a conflict between the MSLA and a Schedule, the MSLA shall control. AGREEMENT NOW THEREFORE, in consideration of the mutual promises and covenants set forth herein, Primal and Licensee agree as follows: 1. SOFTWARE LICENSE; THIRD PARTY PRODUCTS AND SERVICES; INSTALLATION; DELIVERY; ACCEPTANCE TESTING 1.1 License.
